EXHIBIT BigString Corporation Enters into International Distribution Agreement with VIP Connectz Projected Revenues of at least $250,000 Per Year RED BANK, N. J., May 13, 2008 BigString Corporation (OTCBB: BSGC), a provider of social networking messaging applications and user-controllable email and instant messaging services, announced today that it has entered into an international distribution agreement with VIP Connectz, an international marketing and sales company specializing in the Internet and telecommunications industry.
